DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 07/05/2022.
      Claims 1-20 are pending for examination.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “perform a Foggy program operation in a multi-level cell (MLC) memory in the non-volatile memory by writing in the MLC memory only a part of a set of data to be written in the MLC memory; and perform a Fine program operation in the MLC memory by: reading the part of the set of data written in the MLC memory; reading a rest of the set of data from the volatile memory; and writing, in the MLC memory, the part of the set of data read from the MLC memory and the rest of the set of data read from the volatile memory”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-6, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 7, the prior art does not teach or suggest the claimed invention having “receiving incoming data from a host to be written in the memory; determining whether usage of single-level cell (SLC) memory in the memory is below a threshold; and in response to determining that usage of the SLC memory in the memory is not below the threshold: sensing a page of data from the SLC memory; and writing the sensed page of data and a page of data from the incoming data in a multi-level cell (MLC) memory in the memory”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 8-15, the claims have been found allowable due to their dependencies to claim 7 above. 

	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “writing two pages of data into the quad-level cell memory; and means for performing a Fine program operation in the quad-level cell memory by: reading the two pages of data written to the quad-level cell memory in the Foggy program operation; reading two other pages of data from the volatile memory; and writing the two pages of data read from the quad-level cell memory and the two other pages of data read from the volatile memory in the quad-level cell memory”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim16 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00pm 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827